Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendments and Request for Continued Examination (RCE) of 06 June 2022. Claims 1, 3-6, 10-12, 14, 20-26 and 28 are pending and have been considered as follows. Claims 2, 7-9, 13, 15-19 and 27 are cancelled.
Response to Arguments
	Applicant’s amendments and/or arguments with respect to the Claim Objections to claims 4, 5, 21 and 22 as set forth in the office action of 07 April 2022 have been considered and are persuasive. Therefore, the Claim Objections to claims 4, 5, 21 and 22 as set forth in the office action of 07 April 2022 have been withdrawn.
Applicant’s amendments, arguments and/or clarification with respect to the rejection of claims 1-6, 10-14 and 20-28 under 35 USC 112(a) as set forth in the office action of 07 April 2022 have been considered and are persuasive. Therefore, the rejection of claims 1-6, 10-14 and 20-28 under 35 USC 112(a) as set forth in the office action of 07 April 2022 have been withdrawn.
Applicant’s amendments, arguments and/or clarification with respect to the rejection of claims 1-6, 10-14 and 20-28 under 35 USC 112(b) as set forth in the office action of 07 April 2022 have been considered and are persuasive. Therefore, the rejection of claims 1-6, 10-14 and 20-28 under 35 USC 112(b) as set forth in the office action of 07 April 2022 have been withdrawn.
Applicant’s amendments and/or arguments with respect to the rejection of claims 1, 3-6, 10-12, 14, 20-26 and 28 under 35 USC 101 as set forth in the office action of 07 April 2022 have been considered (claims 2 and 27 are now cancelled) and are NOT persuasive. Specifically Applicant argues:
Applicant respectfully submits that the amended independent clams, as a whole, are not directed to ineligible subject matter. As mentioned above, independent claim 1 has been amended to incorporate features related to a tonal pattern that the autonomous vehicle receives from a law enforcement vehicle to interact with the autonomous vehicle. At least these features cannot be performed in the human mind … independent claim 1 recites in part that a microphone of an autonomous vehicle receives an audio input comprising a tonal pattern from a law enforcement vehicle, where a presence of a condition is indicated by the audio input, and where a generic audio message is broadcast for a duration that depends on the condition. At least these features cannot be reasonably performed by the human mind. Thus, at least these features, among others, make the independent claims eligible under 35 U.S.C. 101 at least because the operations performed for a condition related to an environment in which the autonomous vehicle is operating cannot be performed by a human mind

The Examiner’s Response-
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees. 
The limitation “determining, based on the condition, an interfacing signal to be outputted, wherein the interfacing signal includes a generic audio message that is not specific to the condition upon determining a type of the condition and a severity of the condition, wherein the generic audio message provides information related to the autonomous vehicle” constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining …” in the context of this claim encompasses a person looking at data collected (received, detected, etc.) and forming a simple judgement (determination, analysis, etc.) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea.
Regarding the arguments directed towards the additional limitations of the claim(s), Examiner submits that such additional limitations do not integrate the above-noted abstract idea into a practical application as they are insignificant extra-solution activities that merely use a computer (processor) to perform the process. In particular, the receiving, via a microphone, an audio input … steps are recited at a high level of generality (i.e. as a general means of receiving information/input for use in the determining and outputting steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The outputting the interfacing signal … step is also recited at a high level of generality (i.e. as a general means of outputting a signal from some of the previous steps), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Therefore, claim(s) 1, 3-6, 10-12, 14, 20-26 and 28 are ineligible under 35 USC §101.

Applicant’s amendments and/or arguments with respect to the rejection of claims 1, 3-6, 10-12, 14, 20-26 and 28 under 35 USC 103 as set forth in the office action of 07 April 2022 have been considered (claims 2 and 27 are now cancelled) and:
“Sweeney and Wang also fail to teach or suggest receiving "via a microphone, an audio input comprising a tonal pattern from a law enforcement vehicle" where ‘the autonomous vehicle is configured to use the tonal pattern to interact with the law enforcement vehicle.’” 
Examiner’s Response-	The arguments have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Regarding the arguments “Wang fails to teach or suggest that the "the interfacing signal includes a generic audio message that is not specific to the condition upon determining a type of the condition and a severity of the condition" as recited in independent claim 1. Wang teaches that a vehicle provides feedback information to a pedestrian, where the feedback information indicates "guidance, restriction, warning, or instruction to the pedestrian." See Wang at [0025]. Wang's feedback information is based on the attention state of the pedestrian, and the content of the feedback information includes text, images, animation, or audio information. See id. at [0026], [0027], [0029]. However, Wang does not teach that the feedback information is "is not specific to the condition upon determining a type of the condition and a severity of the condition" as recited in independent claim 1. The Office admits that Sweeney does not teach the above quoted claim feature”. 
Examiner’s Response-	Examiner has carefully considered Applicant’s arguments; however, based on further consideration specifically regarding the broad reasonable interpretation of the claim language and the lack of detailed support in the specification and further consideration of the Sweeney reference, Examiner believes the argued limitations are in fact disclosed by Sweeney. For example, see at least Figures 5A, 5B and paragraphs [0014], [0080]-[0082], [0086], [0087] and [0089]-[0097] where Sweeney discloses determining, based on the condition, an interfacing signal to be outputted (intention and/or permissive outputs), wherein the interfacing signal includes a generic audio message that is not specific to the condition (a message containing information related to the autonomous vehicle that is not specific to the condition) upon determining a type of the condition (identifying external entities, whether there are potential conflicts, whether default rules apply, etc.) and a severity of the condition (severity is not explained in detail in the specification, as such the plain meaning of the word is just- a fact or condition of being severe or serious; therefore, under broadest reasonable interpretation, Examiner is taking a severity of the condition to be whether there are potential conflicts and/or whether the autonomous vehicle has the right of way, etc.). Based on Figures 5A and 5B, the block of the generic audio message that provides information related to the autonomous vehicle and is not specific to the actual condition comes after/following all the previous blocks => hence “upon determining a type of the condition and a severity of the condition”.
Claim Objections
Claim 14 is objected to because of the following informalities:  “the vehicle” appears to be a typographical error and should be “the autonomous vehicle” to keep a consistent language throughout the claims
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 10-12, 14, 20-26 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claim 1 is directed to a method, claim 20 is directed to a non-transitory storage medium and claim 24 is directed to a server. Therefore, claims 1, 20 and 24 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 include limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claims 20 and 24 are rejected for the same reasons as the representative claim 1 as discussed here. Claim 1 recites: 

A method of implementing an interface between an autonomous vehicle and an environment of the autonomous vehicle, comprising: 
receiving, via a microphone, an audio input comprising a tonal pattern from a law enforcement vehicle, wherein the autonomous vehicle is configured to use the tonal pattern to interact with the law enforcement vehicle, and wherein the audio input is indicative of presence of a condition related to the environment in which the autonomous vehicle is operating; 
determining, based on the condition, an interfacing signal to be outputted, wherein the interfacing signal includes a generic audio message that is not specific to the condition upon determining a type of the condition and a severity of the condition, wherein the generic audio message provides information related to the autonomous vehicle; and 
outputting the interfacing signal for a duration that depends on the condition, wherein the outputting the interfacing signal includes causing speakers on the autonomous vehicle to broadcast the generic audio message

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining…” in the context of this claim encompasses a person looking at data collected (received, detected, etc.) and forming a simple judgement (determination, analysis, etc.) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

A method of implementing an interface between an autonomous vehicle and an environment of the autonomous vehicle, comprising: 
receiving, via a microphone, an audio input comprising a tonal pattern from a law enforcement vehicle, wherein the autonomous vehicle is configured to use the tonal pattern to interact with the law enforcement vehicle, and wherein the audio input is indicative of presence of a condition related to the environment in which the autonomous vehicle is operating; 
determining, based on the condition, an interfacing signal to be outputted, wherein the interfacing signal includes a generic audio message that is not specific to the condition upon determining a type of the condition and a severity of the condition, wherein the generic audio message provides information related to the autonomous vehicle; and 
outputting the interfacing signal for a duration that depends on the condition, wherein the outputting the interfacing signal includes causing speakers on the autonomous vehicle to broadcast the generic audio message

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “receiving …; wherein the autonomous vehicle is configured to use the tonal pattern to interact with …”, and “outputting …” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor) to perform the process. In particular, the receiving steps are recited at a high level of generality (i.e. as a general means of receiving information/input for use in the determining and outputting steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The implementing an interface, interacting and outputting steps are also recited at a high level of generality (i.e. as a general means of outputting a signal and interacting from some of the previous steps), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Lastly, claims 1, 20 and 24 further recite the “interface”, “via a microphone”, “speakers”, “a non-transitory storage medium containing instructions that, when executed by a processor of an autonomous vehicle, cause the autonomous vehicle to”, “server” and “processor” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the interacting, receiving, determining and outputting … amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of receiving information/input are well-understood, routine and conventional activities because the background recites that the sensors are all conventional sensors, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “interact … and outputting …,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is interacting and outputting are a well understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 3-6, 10-12, 14, 21-23, 25, 26 and 28 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 3-6, 10-12, 14, 21-23, 25, 26 and 28 are not patent eligible under the same rationale as provided for in the rejection of claim 1. 
Therefore, claim(s) 1, 3-6, 10-12, 14, 20-26 and 28 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 12, 14, 20, 22, 24, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US20180072218A1) in view of Gadde (US20210067119A1).
Regarding claim 1, Sweeney discloses a method of implementing an interface between an autonomous vehicle and an environment of the autonomous vehicle (see at least [0013]), comprising: receiving an input, and wherein the input is indicative of presence of a condition related to the environment in which the autonomous vehicle is operating (see at least [0014], [0042]-[0045], [0046], [0076], [0077]-[0082], [0089] and [0094]); determining, based on the condition, an interfacing signal to be outputted, wherein the interfacing signal includes a generic audio message that is not specific to the condition upon determining a type of the condition and a severity of the condition, wherein the generic audio message provides information related to the autonomous vehicle (see at least Figures 4A-5B, [0014], [0043]-[0045], [0060]-[0069], [0078]-[0082], [0086], [0087] and [0089]-[0098]); and outputting the interfacing signal for a duration that depends on the condition (see at least Figure 5B, [0013], [0016], [0071]-[0073], [0087], [0092], [0097] and [0112]) wherein the outputting the interfacing signal includes causing speakers on the autonomous vehicle to broadcast an audio message (see at least [0013], [0040] and [0052]).
Sweeney discloses the general concept of the autonomous vehicle being configured to use audio data to interact with the external entities (see at least [0076]); however, Sweeney does not explicitly disclose receiving, via a microphone, an audio input comprising a tonal pattern from a law enforcement vehicle, wherein the autonomous vehicle is configured to use the tonal pattern to interact with the law enforcement vehicle, and wherein the audio input is indicative of presence of a condition related to the environment. However, such matter is suggested by Gadde (see at least [0053], [0061], [0066] and [0067]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sweeney to incorporate the teachings of Gadde which teaches receiving, via a microphone, an audio input comprising a tonal pattern from a law enforcement vehicle, wherein the autonomous vehicle is configured to use the tonal pattern to interact with the law enforcement vehicle, and wherein the audio input is indicative of presence of a condition related to the environment since they are both directed to implementing an interface between a vehicle and an environment of the vehicle and incorporation of the teachings of Gadde would increase utility and reliability of the overall system by adding another way of receiving another useful condition from the environment.

Regarding claim 5, Sweeney as modified by Gadde discloses wherein the condition includes determining that an object is moving along a trajectory that will bring the object to a collision with the autonomous vehicle (see at least Sweeney [0042]-[0045] and [0089]).

Regarding claim 10, Sweeney as modified by Gadde discloses wherein the interfacing signal is independent of the type of the condition (see at least Sweeney Figures 4A-5B, [0014], [0018], [0043]-[0045], [0060]-[0070], [0078]-[0082], [0086], [0087] and [0089]-[0098]).

Regarding claim 12, Sweeney as modified by Gadde discloses wherein the outputting the interfacing signal further includes outputting a signal using a light projector (see at least Sweeney Figure 4A, Figure 4B, [0015], [0017], [0052], [0054], [0083] and [0084]).

Regarding claim 14, Sweeney as modified by Gadde discloses wherein the interfacing signal is related to an operational condition of the vehicle (see at least Sweeney Figures 5A, 5B, [0014], [0018], [0060]-[0063], [0070], [0080]-[0082], [0086], [0087] and [0089]-[0098]).

Regarding claim 20, Sweeney discloses a non-transitory storage medium containing instructions that, when executed by a processor of an autonomous vehicle, cause the autonomous vehicle to (see at least [0013] and [0024]). The rest of claim 20 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 22, claim 22 is commensurate in scope with claim 5, respectively. See above for rejection of claim 5.

Regarding claim 24, Sweeney discloses a server included in an autonomous vehicle, the server comprising a processor configured to (see at least [0013]-[0024]). The rest of claim 24 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 26 and 28, claims 26 and 28 are commensurate in scope with claims 12 and 14, respectively. See above for rejection of claims 12 and 14.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US20180072218A1) in view of Gadde (US20210067119A1) in further view of Sahay (US20190069117A1).
Regarding claim 3, Sweeney as modified by Gadde fails to disclose wherein the microphone is configured to capture audio in an ultrasonic range of audio frequencies. However, such matter is suggested by Sahay (see at least lines 7-8 of paragraph [0018]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sweeney as modified by Gadde to incorporate the teachings of Sahay which teaches the microphone being configured to capture audio in an ultrasonic range of audio frequencies because all the claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Sweeney as modified by Gadde discloses including a microphone as one of vehicle’s sensors to capture audio (see at least Sweeney [0076] and [0077]) and Sahay teaches that a microphone can be capable of being configured to capture audio in an ultrasonic range of audio frequencies; therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sweeney as modified by Gadde to incorporate the teachings of Sahay for the microphone of Sweeney’s disclosure to be configured to capture audio in an ultrasonic range of audio frequencies in order to maximize efficiency and reliability of the overall system.

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US20180072218A1) in view of Gadde (US20210067119A1) in further view of Stoelzle (US20210012657A1).
Regarding claim 4, Sweeney as modified by Gadde does not explicitly disclose wherein the condition includes detecting a presence of an object within a pre-determined distance from the autonomous vehicle. However, such matter is suggested by Stoelzle (see at least Figure 7, [0040], [0041], [0153] and [0159]-[0162]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sweeney as modified by Gadde to incorporate the teachings of Stoelzle which teaches wherein the condition include detecting a presence of an object within a pre-determined distance from the autonomous vehicle since they are all directed to implementing an interface between a vehicle and an environment of the vehicle and incorporation of the teachings of Stoelzle would ensure increased reliability of the overall system.

Regarding claim 21, claims 21 is commensurate in scope with claim 4. See above for rejection of claim 4.

Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US20180072218A1) in view of Gadde (US20210067119A1) in further view of Wang (US20200074847A1).
Regarding claim 6, Sweeney as modified by Gadde fails to disclose wherein the determining, based on the condition, the interfacing signal to be outputted is performed using a predicted movement trajectory of the autonomous vehicle. However, such matter is suggested by Wang (see at least [0045], [0051], [0052], [0055], [0061], claim 2 and claim 3). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sweeney as modified by Gadde to incorporate the teachings of Wang which teaches wherein the determining, based on the condition, the interfacing signal to be outputted is performed using a predicted movement trajectory of the autonomous vehicle since they are all directed to implementing an interface between a vehicle and an environment of the vehicle and incorporation of the teachings of Wang would ensure increased accuracy and thereby increase the safety of the overall system.

Regarding claim 23, claim 23 is commensurate in scope with claim 6, respectively. See above for rejection of claim 6.

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US20180072218A1) in view of Gadde (US20210067119A1) in further view of McIntosh (US20190248326A1).
Regarding claim 11, Sweeney as modified by Gadde fails to disclose receiving a message via a mechanism that is authorized for use by law-enforcement personnel only. However, such matter is suggested by McIntosh (see at least [0012], [0014]-[0032], [0039], [0054], [0056], [0058]-[0061], [0065] and [0069]-[0072]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sweeney as modified by Gadde to incorporate the teachings of McIntosh which teaches receiving a message via a mechanism that is authorized for use by law-enforcement personnel only because all the claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention and further since they are all directed to autonomous vehicles and incorporation of the teachings of McIntosh would ensure increased security and safety of the overall system while maximizing efficiency and reliability.

Regarding claim 25, claims 25 is commensurate in scope with claim 11. See above for rejection of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667           

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667